Citation Nr: 0822968	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-38 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
establish entitlement to service connection for bilateral pes 
planus.

2. Whether new and material evidence has been submitted to 
establish entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern








INTRODUCTION

The veteran served on active duty from September 1976 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1. The veteran's claim for service connection for bilateral 
pes planus was denied by the RO in a rating decision issued 
in March 1996, the veteran did not appeal and the decision is 
final.

2. The veteran's claim for service connection for headaches 
was denied by the RO in a rating decision issued in March 
1996, the veteran did not appeal and the decision is final.

3. The evidence associated with the claims file subsequent to 
the March 1996 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
bilateral pes planus, and does not raise a reasonable 
possibility of substantiating the claim.

3. The evidence associated with the claims file subsequent to 
the March 1996 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
headaches, and does not raise a reasonable possibility of 
substantiating the claim.





CONCLUSIONS OF LAW

1. Evidence received since the March 1996 determination 
denying the veteran's claim of entitlement to service 
connection for bilateral pes planus is not new and material, 
and the claim is not reopened. 38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5103, 5103A, 5104, 5107, 5108, 7104, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a), 3.303, 
3.304, 3.307, 3.309 (2007).

2. Evidence received since the March 1996 determination 
denying the veteran's claim of entitlement to service 
connection for headaches is not new and material, and the 
veteran's claim for that benefit is not reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7104, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in October 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, private 
treatment records, and lay statements from the veteran, 
friends, and family members are associated with the claims 
file. The veteran was not afforded a VA examination. However, 
because the application to reopen his claims are presently 
denied, VA's duty to assist has not attached and there is no 
basis upon which to direct a medical examination. 38 U.S.C.A 
§ 5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet.App. 542 
(1996) (Holding that unless new and material evidence has 
been submitted, the duty to assist does not attach); see also 
Woehlaert v. Nicholson, 21 Vet.App. 456 (Holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims held that when a veteran seeks to reopen a previously 
denied claim, VA must examine the bases for the denial in the 
prior decision and advise the veteran what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of letter from the RO to the veteran 
dated in April 2007.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.






The Merits of the Claims

Whether new and material evidence has been submitted to 
establish entitlement to service connection for bilateral pes 
planus and a headache condition.

The veteran seeks to reopen his claims for entitlement to 
service connection for bilateral pes planus and a headache 
condition. A claim for service connection for bilateral pes 
planus and headaches was previously considered and denied by 
the RO in March 1996, and it is final. 38 U.S.C.A. §§ 7105; 
38 C.F.R. § 20.1103. The veteran sought to reopen his claim 
of entitlement to service connection for bilateral pes planus 
and a headache condition in October 2004. The RO subsequently 
denied the veteran's claims in a January 2005 rating 
decision. Because new and material evidence has not been 
submitted the claims will be denied.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the March 1996 rating decision that denied 
service connection for bilateral pes planus and headaches, 
the evidence of record consisted of service treatment 
records, VA medical records, private medical records, and 
statements by the veteran. Subsequently, additional lay 
statements, private medical records, and VA medial records 
have been submitted and associated with the claims file. The 
evidence submitted subsequent to the March 1996 rating 
decision is new, in that it was not of record. However, the 
new evidence is not material.

Although the veteran, his mother and friends, submitted 
statements maintaining that the claimed bilateral pes planus 
and headache condition was incurred in service, their theory 
regarding this linkage is not competent evidence, and 
therefore not material. It is well-established that 
laypersons, such as the veteran and his family, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and their opinions are 
entitled to no weight. Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 
Apart from not being material, the submitted lay testimony is 
repetitive of statements made which were previously 
considered by VA, and is therefore not new.

The evidence submitted since the final March 1996 decision 
includes treatment records for migraine headaches and feet 
problems; none of the records provides evidence that relates 
bilateral pes planus or a headache condition to service. 
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992). (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).

Thus, the additional evidence received since the March 2004 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claims, nor does it raise a 
reasonable possibility of substantiating the claims. 
Accordingly, the Board finds that the claims for service 
connection for bilateral pes planus and a headace condition 
are not reopened.


ORDER

New and material evidence has not been submitted and the 
application to reopen the claims of entitlement to service 
connection for bilateral pes planus is denied.

New and material evidence has not been submitted and the 
application to reopen the claims of entitlement to service 
connection for headaches is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


